                                         Case 20-11548-CSS               Doc 377-2        Filed 08/10/20         Page 1 of 3




                                                                              Schedule 2

                                                                 Rejected Contracts and Leases


                                                                                                     Description of
          Counterparty                     Debtor Counterparty                                        Contract1                                        Rejection Date
Anadarko E&P Onshore LLC and
                                        Extraction Oil & Gas, Inc.      Exchange Agreement                                                          August 10, 2020
Kerr-McGee Oil & Gas Onshore LP
Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.2      Master Rental and Servicing Agreement - Enright #1                          August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Enright #2                          August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Hergert Gas Lift #1                 August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Hergert Gas Lift #2                 August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Hergert Facility Sales #1           August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Hergert Facility Sales #2           August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Johnson’s Corner East               August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Johnson’s Corner West               August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Duck Club #1                        August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Duck Club #2                        August 10, 2020

Bidell Gas Compression Inc.             Extraction Oil & Gas Ltd.       Master Rental and Servicing Agreement - Northlight #1                       August 10, 2020



   1   The inclusion of a Contract or Lease on this list does not constitute an admission as to the executory or non-executory nature of the Contract or Lease, or as to
       the existence or validity of any claims held by the counterparty or counterparties to such Contract or Lease.
   2   Contract erroneously lists Extraction Oil & Gas, LTD as the Debtor Counterparty. The actual name of the Debtor Counterparty is Extraction Oil & Gas, Inc.
                               Case 20-11548-CSS           Doc 377-2       Filed 08/10/20       Page 2 of 3




                                                                                     Description of
           Counterparty          Debtor Counterparty                                  Contract1                        Rejection Date
Bidell Gas Compression Inc.   Extraction Oil & Gas Ltd.    Master Rental and Servicing Agreement - Northlight #2    August 10, 2020

Bidell Gas Compression Inc.   Extraction Oil & Gas Ltd.    Master Rental and Servicing Agreement - Rinn Valley #1   August 10, 2020

Bidell Gas Compression Inc.   Extraction Oil & Gas Ltd.    Master Rental and Servicing Agreement - Rinn Valley #2   August 10, 2020

Discovery DJ Services LLC     Extraction Oil & Gas, Inc.   Gas Gathering, Processing and Purchase Agreement         August 10, 2020

DJ South Gathering, LLC       Extraction Oil & Gas, Inc.   Transportation Services Agreement                        August 10, 2020

Elevation Midstream, LLC      Extraction Oil & Gas, Inc.   Gas Gathering and Compression Agreement                  August 10, 2020

Elevation Midstream, LLC      Extraction Oil & Gas, Inc.   Crude Oil Gathering and Stabilization Agreement          August 10, 2020

Elevation Midstream, LLC      Extraction Oil & Gas, Inc.   Produced Water Gathering Agreement                       August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10363 - FairView              August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10365 - Walt                  August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10541 - Varra                 August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10582 - Hester Farms          August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10657 - Alma                  August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10659 - Johnsons Corner       August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10692 - Matrix                August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10700 - McGirr                August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10712 - Lind                  August 10, 2020

Flogistix, LP                 Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 10783 - Winder                August 10, 2020


                                                                     2
                                Case 20-11548-CSS           Doc 377-2       Filed 08/10/20       Page 3 of 3




                                                                                      Description of
           Counterparty           Debtor Counterparty                                  Contract1                                 Rejection Date
Flogistix, LP                  Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 11132 - Alma                           August 10, 2020

Flogistix, LP                  Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 11143 - Ardrey                         August 10, 2020

Flogistix, LP                  Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 1143 - Johnsons Corner                 August 10, 2020

Flogistix, LP                  Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 11544 - Ardrey                         August 10, 2020

Flogistix, LP                  Extraction Oil & Gas, Inc.   Equipment Agreement - Unit 11900 - Martin Purchase 2              August 10, 2020

Flogistix, LP                  Extraction Oil & Gas, Inc.   Equipment Agreement - Unit TBD - Windsor LV2                      August 10, 2020

NGL Water Solutions DJ, LLC    Extraction Oil & Gas, Inc.   Supplemental Agreement                                            August 10, 2020

NGL Water Solutions DJ, LLC    Extraction Oil & Gas, Inc.   Master Water Disposal Agreement                                   August 10, 2020

Platte River Midstream, LLC    Extraction Oil & Gas, Inc.   First Amended and Restated Transportation Services Agreement      August 10, 2020

Rocky Mountain Midstream LLC   Extraction Oil & Gas, Inc.   Gas Gathering, Processing and Purchase Agreement - East Greeley   August 10, 2020




                                                                      3
